Exhibit 10.13

AGREEMENT

This Agreement (this “Agreement”) is made and entered into on the 7th day of
January, 2013 by and between LCA-Vision Inc., a Delaware corporation (the
“Corporation”), and Bharat Kakar (the “Employee”).

RECITALS:

A. The Employee is currently employed by the Corporation as Vice President of
Operations and Patient Experience.

B. The Employee desires to continue to be employed by the Corporation, and the
Corporation desires to continue to employ the Employee, on the terms outlined in
this Agreement.

C. This Agreement amends and supersedes any other agreement between the Employee
and the Corporation with respect to the matters covered herein.

NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and the Employee agree as follows:

1. Position and Term. Effective as of the date of this Agreement, the
Corporation employs the Employee, and the Employee accepts employment with the
Corporation as Senior Vice President, Operations and Marketing of the
Corporation. The term of the Employee’s employment is “at will” meaning that
either the Employee or the Corporation can end the Employee’s employment at any
time and for any reason. The initial term of this Agreement commences on the
date of this Agreement and terminates on December 31, 2013. The term of this
Agreement will be renewed automatically at December 31, 2013 and every 12 months
thereafter, unless either the Employee or the Corporation notifies the other at
least ninety (90) days prior to the termination date of its or his desire to
terminate this Agreement as of the termination date immediately following the
service of notice. While he is employed by the Corporation, the Employee shall
devote all of his business time, ability, and attention for the benefit of the
business of the Corporation. Nothing in this Section 1, however, will prevent
the Employee from engaging in additional activities in connection with personal
investments, charitable, civic, educational, professional, industry, or
community affairs that are not inconsistent with the Employee’s duties under
this Agreement. The Employee’s duties shall include those as are customary for
someone of his position at comparable corporations.

2. Best Efforts. The Employee agrees to perform faithfully, industriously, and
to the best of his ability, experience, and talents, all of the duties that may
be required by the terms of this Agreement.

3. Compensation and Benefits. The Corporation shall pay the Employee a base
salary of Two Hundred Seventeen Thousand Eight Hundred and Eighty-Seven Dollars
($217,887) per year, which shall be paid in accordance with the Corporation’s
standard salary schedule from time to time in effect, but no less frequently
than in equal monthly installments. The base salary will be reviewed by the
Compensation Committee of the Board of Directors not less frequently than
annually, and may be adjusted upward (but not downward), in the discretion of
the Compensation Committee of the Board of Directors. In addition, the Employee
shall be eligible for annual cash and equity incentive bonuses as may be awarded
to him in the discretion of the Compensation Committee or the Board of
Directors. The Employee shall be entitled to participate in such other group
employee benefits, including but not limited to the benefits listed on Exhibit A
of this Agreement. All reasonable and necessary expenses incurred by the
Employee in the course

 

1



--------------------------------------------------------------------------------

of the performance of the Employee’s duties to the Corporation shall be
reimbursable in accordance with the Corporation’s then current travel and
expense policies. In connection with his employment by the Corporation, the
Employee shall be based at the principal executive offices of the Corporation in
the Cincinnati, Ohio area, except for travel reasonably required for Corporation
business. If elected as a Director of the Corporation, the Employee shall serve
in such capacity without further compensation.

As additional consideration for his new position, the Corporation will issue to
executive 5,000 Time-Based Restricted Share Units on March 2, 2013, one-third of
which will vest on March 2 of each of 2014, 2015 and 2016 if Executive is still
employed by the Corporation on those dates.

4. Confidentiality, Inventions, Non-competition, Etc. The Employee recognizes
that the Corporation has and will have information regarding inventions,
products, product designs, processes, technical matters, trade secrets,
copyrights, customer lists, prices, costs, discounts, business and financial
affairs, future plans, and other vital items of information which are
confidential, valuable, special, and unique assets of the Corporation. In order
to protect these assets, and in consideration of the Employee’s continued
employment and the agreement of the Corporation to enter into this Agreement,
the Employee agrees to execute the Confidentiality, Inventions and
Noncompetition Agreement attached to this Agreement as Exhibit B, which shall be
considered as part of this Agreement.

5. Breach. In the event of a breach by the Employee of any of the provisions of
this Agreement during or after the term hereof, the Corporation shall be
entitled to an injunction or other equitable remedy (without the requirement of
bond) restraining the Employee from violating such provisions. Nothing herein
shall be construed as prohibiting the Corporation from pursuing other remedies,
including a claim for losses and damages.

6. Termination. (a) The Employee may terminate this Agreement for Good Reason.
Good Reason means a separation from service because of (A) the Corporation
having breached any material provision of this Agreement, (B) a material
diminution in the Employee’s authority, duties, or responsibilities; (C) a
change in the geographic location of the Employee’s primary work location that
is thirty-five (35) miles or more from the Corporation’s headquarters in
Cincinnati, Ohio; or (D) a successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation fails to assume all of the
Corporation’s obligations under this Agreement. Besides satisfying (A) - (D), in
order to be considered Good Reason, the Employee must provide written notice to
the Corporation of the existence of the breach of the material provision within
90 days of the initial existence of the breach, and within 30 days after receipt
of such notice, the Corporation must fail to cure such breach. The Corporation
may terminate the employment of the Employee for “Cause” if (i) the Employee has
breached any material provision of this Agreement and within 30 days after
notice thereof from the Corporation, the Employee fails to cure such breach; or
(ii) the Employee at any time refuses or fails to perform, or misperforms, any
of his obligations under or in connection with this Agreement in a manner of
material importance to the Corporation and within 30 days after notice thereof
from the Corporation, the Employee fails to cure such action or inaction; or
(iii) the Employee commits a fraud or criminal act in connection with his
employment. If the Employee’s employment hereunder is terminated by the
Corporation for any reason other than for Cause (as defined above), or by the
Employee for Good Reason or due to death or disability (as defined in the
Company’s long-term disability policy), or if the Corporation gives notice of
non-renewal pursuant to Section 1 above, the Employee shall be entitled to the
following severance and benefits under this Agreement: (i) continuation of the
Employee’s base salary, including any subsequent upward adjustments in the
Employee’s base salary, payable in 12 equal monthly installments commencing on
the next payroll ending date after the Employee’s date of termination,
(ii) continuation of health, dental and vision benefits for the 12-month period
following his date of termination with premiums charged to the Employee at
active employee rates, (iii) in the case of any such

 

2



--------------------------------------------------------------------------------

termination occurring after the sixth complete month of the fiscal year of
termination, a bonus under the Executive Cash Bonus Plan for the year of
termination in an amount based on actual performance for the year (provided, all
subjective individual performance measures will be deemed satisfied), pro-rated
for the fraction of the year during which the Employee was employed, and payable
when annual bonuses are paid to other senior executives, (iv) all of the
Employee’s Stock Options and Time-Based Restricted Share Awards will vest in
full, (v) the Employee will be issued shares under outstanding Performance-Based
Restricted Share Awards based on the actual level of achievement of the
performance criteria for the applicable performance period applicable to the
Awards, pro-rated to reflect the number of days from the start of the applicable
performance period to the date the Employee ceases to be employed by the
Corporation divided by the total number of days in the applicable performance
period, any such shares to be issued to the Employee at the same time as shares
are issued to other senior executive officers, and (vi) the following amounts
and benefits (“Accrued Obligations”): (a) the Employee’s accrued and unpaid base
salary and accrued and unused vacation through the date of termination, payable
by the next payroll ending date after such termination, (b) the Employee’s
unreimbursed business expenses incurred through the date of termination and
payable in accordance with such policies and procedures as are applicable to
senior executives of the Corporation, (c) any unpaid annual bonus earned for the
prior fiscal year, payable when annual bonuses are paid to other senior
executives but in no event beyond the last day on which such payment would
qualify as a short-term deferral under Treasury Regulation § 1.409A-1(b)(4), and
(d) all accrued, vested and unpaid benefits under all employee benefit plans in
which the Employee is a participant immediately prior to his termination,
payable in accordance with the terms of such plans. The Employee will not be
obligated to mitigate his severance and other benefits provided under this
Agreement, and no amounts payable to the Employee hereunder will be reduced as a
result of subsequent employment or self-employment, except that (x) the
Employee’s base salary continuation benefit as provided in clause (i) above will
be reduced by the amount of any employment- related compensation the Employee
receives from a subsequent employer or self-employment, and (y) the Employee’s
health care benefits continuation as provided in clause (ii) above will be
reduced by any comparable coverage from a subsequent employer. In the event of a
Change in Control (as defined in the Corporation’s 2011 Stock Incentive Plan),
all of the Employee’s Stock Options and Time-Based Restricted Share Awards will
vest in full and all of the Employee’s Performance-Based Restricted Share Awards
will be treated as earned at target (if the performance period is not then
completed) and the shares subject thereto will be issued to the Employee within
10 days of such Change in Control. Notwithstanding the provisions of this
Subsection (a), the Corporation’s obligation to make the payments or provide the
benefits described in clauses (i), (ii), (iii), (iv) and (v) of the fifth
sentence of this Subsection (a) is conditioned upon the Employee’s execution and
delivery at the time of such termination (and non-revocation thereafter) of a
release substantially in the form of Exhibit C hereto with such changes as the
parties may agree.

(b) Notwithstanding the provisions of Subsection (a), to the extent the amount
of severance payable and other benefits provided under the immediately preceding
paragraph does not exceed the Separation Pay Exemption Amount (defined below),
such severance and other benefits shall be exempt from Section 409A of the
Internal Revenue Code (“Section 409A”) and shall be paid or provided in
accordance with the provisions of Subsection (a). The amount of the severance
payable and other benefits provided under Subsection (a) that is in excess of
the Separation Pay Exemption Amount shall be subject to the requirements of
Section 409A and shall be paid in strict accordance with the provisions of
Subsection (a), unless the Employee is a specified employee (as defined in
accordance with Treas. Reg. §1.409A-l(j) and such rules as may be established by
the Corporation (including its delegate) from time to time) on his date of
termination in which case the excess amount shall be paid as follows: (w) no
portion of the excess amount may be paid, or commence to be paid, earlier than 6
months after the date the Employee terminates employment, (x) in the case of a
payment that would have otherwise been paid during such 6-month period, the
payment shall be made on the first day of the seventh month following the date
the Employee terminates employment, (y) in the case of installment payments that
would have otherwise

 

3



--------------------------------------------------------------------------------

been paid during such 6 month period, such installment payments shall be
accumulated and paid on the first day of the seventh month following the date
the Employee terminates employment and the remaining installments shall be paid
in strict accordance with the provisions of Subsection (a), and (z) the
determination of the amount of severance payable and other benefits provided
under this Agreement that may be considered excess amounts shall be made in the
following order (those that are listed first shall be considered not to exceed
the Separation Pay Exemption Amount to the maximum extent possible):
(I) benefits, then (II) any payments in cash that are to be paid in
installments, then (III) any payments in cash that are to be paid in a lump sum,
and (IV) any noncash payments. For purposes of this Subsection (b), the term
“Separation Pay Exemption Amount” means an amount equal to two times the lesser
of (x) the sum of the Employee’s annualized compensation based upon the annual
rate of pay for services provided to the Corporation for the Employee’s taxable
year preceding the taxable year in which the Employee separates from service
(adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service); or (y) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which the
Employee separates from service.

(c) Notwithstanding anything in this Agreement to the contrary, if any of the
payment or payments or other benefit to the Employee (prior to any reduction
below) provided for in this Agreement, together with any other payment or
payments or other benefit which the Employee has the right to receive from the
Corporation or any corporation which is a member of an “affiliated group” as
defined in Section 1504(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), without regard to Section 1504(b) of the Code, of which the Corporation
is a member (the “Payments”) would constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code), and if the Safe Harbor Amount (defined
below) is greater than the Taxed Amount (defined below), then the total amount
of such Payments shall be reduced to the Safe Harbor Amount. The “Safe Harbor
Amount” is the largest portion of the Payments that would result in no portion
of the Payments being subject to the excise tax set forth at Section 4999 of the
Code (“Excise Tax”). The “Taxed Amount” is the total amount of the Payments
(prior to any reduction, above) notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. Solely for the purpose of comparing
which of the Safe Harbor Amount and the Taxed Amount is greater, the
determination of each such amount, shall be made on an after-tax basis, taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all of which shall be computed at the highest
applicable marginal rate). If a reduction of the Payments to the Safe Harbor
Amount is necessary, then the reduction shall occur in the following order
unless the Employee elects in writing a different order (provided, however, that
such election shall be subject to approval of the Corporation if made on or
after the date on which the event that triggers the Payments occurs):
(i) reduction of cash payments; then (ii) cancellation of accelerated vesting of
stock or stock option awards; and then (iii) reduction of the Employee’s
benefits. In the event that acceleration of vesting of stock or stock option
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Employee’s stock
awards unless the Employee elects in writing a different order for cancellation.

7. Notices. Any notice or communication required or permitted to be given by any
provision of this Agreement shall be deemed to have been sufficiently given or
served for all purposes to a party: (a) if delivered personally to such party;
(b) if sent to such party (addressed to such party’s facsimile number which is
set forth in this Agreement) by facsimile, with receipt confirmed by telephone;
(c) if sent to such party (addressed to such party’s address which is set forth
in this Agreement) by regularly scheduled overnight delivery carrier with
delivery fees either prepaid or an arrangement, satisfactory with such carrier,
made for the payment thereof; or (d) if sent to such party (addressed to such
party’s address which is set forth in this Agreement) by registered or certified
mail, postage and charges prepaid. Any such notice shall be deemed to be given:
(i) upon personal delivery, as provided above; (ii) upon telephonic confirmation
of receipt of notice sent by facsimile, as provided above; (iii) one (1)
business day after delivery

 

4



--------------------------------------------------------------------------------

to a regularly scheduled overnight delivery carrier, addressed and sent as
provided above; or (iv) three (3) business days after the date on which the same
was deposited in a regularly maintained receptacle for the deposit of United
States mail, addressed and sent as provided above. The addresses of each of the
parties are as follows:

To the Corporation:

LCA-Vision Inc.

7840 Montgomery Road

Cincinnati, OH 45236

Attention: Chief Executive Officer

Facsimile No.: (513) 792-5620

To the Employee:

Bharat Kakar

44 Villagrande Blvd.

Ft. Thomas, KY 41075

Any party may change such party’s address or facsimile number for purposes of
this Agreement by notice given in accordance herewith.

8. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof, and there are no other promises or
conditions between the parties in any other agreement, whether oral or written,
relating to such subject matter. This Agreement supersedes any prior written or
oral agreements between the parties with respect to the subject matter hereof.

9. Amendment. This Agreement may only be modified or amended if the amendment is
made in writing and is signed by both parties. Any amendments hereto must be
signed by the Chairman of the Board or his designee on behalf of the Corporation
or at the direction of the Corporation’s Board of Directors to be effective
against the Corporation.

10. Severability. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid or enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

11. Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
subsequently to enforce and compel strict compliance with every provision of
this Agreement.

12. Applicable Law. This Agreement shall be governed by the laws of the State of
Ohio, except the choice of law provisions thereof.

13. Arbitration Agreement. Any and all claims with respect to this Agreement
shall be settled by arbitration administered by the American Arbitration
Association (AAA) in Cincinnati, Ohio under the AAA’s National Rules for the
Resolution of Employment Disputes, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. In any such
arbitration proceeding, either party also may, without waiving any remedy under
this Agreement, seek

 

5



--------------------------------------------------------------------------------

from any court having jurisdiction any interim or provisional relief that is
necessary to protect the rights or property of that party pending the
arbitrator’s determination of the merits of the controversy. Nothing in this
Agreement is intended to prohibit the Employee from filing a claim or
communicating with any governmental agency including the Equal Employment
Opportunity Commission or Department of Labor. Employee acknowledges that he
would not seek and would not be entitled to any monetary benefit from such an
administrative claim.

14. Indemnification. In accordance with the Corporation’s Bylaws, the
Corporation will indemnify and hold harmless, to the fullest extent permitted by
applicable law, the Employee if he is made or is threatened to be made a party
or is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative by reason of the fact that he is a
director or officer of the Corporation, against all liability or loss suffered
(including attorneys’ fees) reasonably incurred by the Employee.

15. Binding Effect; Assignment. This Agreement shall be binding upon the parties
and their respective heirs, executors, administrators, successors, and assigns;
provided, however, that the Employee shall not assign any part of his rights or
duties under this Agreement without the prior written consent of the
Corporation, which the Corporation may grant or withhold in its sole discretion,
and any such assignment by the Employee without the Corporation’s prior written
consent shall be void and of no force or effect. In the event of a merger, sale,
transfer, consolidation, or reorganization involving the Corporation, this
Agreement shall continue in full force and effect and shall be binding upon, and
inure to the benefit of, the Corporation’s successor.

16. Exemption from, or Compliance with, Section 409A. The payment of amounts and
the provision of benefits under this Agreement are intended to be exempt from,
or compliant with, Section 409A of the Code. Accordingly, the payment of any
amount under this Agreement subject to Section 409A shall be made in strict
compliance with the provisions hereof, and no such amounts payable hereunder may
be accelerated or deferred beyond the periods provided herein. This Agreement
shall be administered and interpreted in a manner that is consistent with the
foregoing intention.

IN WITNESS WHEREOF, the parties hereto have duly and validly entered into and
executed this Agreement as of the date first written above.

 

LCA-Vision Inc.                              EMPLOYEE: By:  

/s/ E. Anthony Woods

      /s/ Bharat Kakar Printed Name: E. Anthony Woods       Printed Name: Bharat
Kakar Title: Chairman of the Board      

 

6



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BENEFITS

Comprehensive healthcare program including medical, dental and vision care
benefits.

Available for employee and eligible family members including domestic partner.

Employee Assistance Program (EAP).

Basic and supplemental life insurance.

Short and long-term disability income continuation.

Participation in 401-k retirement savings plan.

Immediate participation.

Up to 15% before-tax contribution rate, subject to IRS limitations.

Discretionary company match.

Availability of loans and financial hardship withdrawals.

Annual catch-up contributions when eligible.

Four (4) weeks of paid time off for vacation.

Sick and holidays consistent with Corporate policies.

Directors and Officers Insurance coverage.



--------------------------------------------------------------------------------

 

LOGO [g4471860001.jpg]

ATTACHMENT B

CONFIDENTIALITY, INVENTIONS AND NON-COMPETITION AGREEMENT

In consideration of, and as a condition of, my employment or continued
employment, as the case may be, by LCA-VISION INC. or any of its subsidiaries,
affiliates, successors or assigns (together, the “Company”) and the compensation
paid to me by the Company from time to time, I represent, warrant and agree as
follows:

 

  1. I recognize that the Company is engaged in a continuous program of
research, development, production and marketing respecting its business, present
and future, and that;

 

  a. As part of my employment by the Company, I am (or may be) expected to make
new contributions and inventions of value to the Company; and

 

  b. My employment creates a relationship of confidence and trust between me and
the Company with respect to any information applicable to the business of the
Company which may be made known to me by the Company or learned by me during the
period of my employment; and

 

  c. The Company possesses and will continue to possess information that has
been created, discovered, developed or otherwise become known to the Company
(including, without limitation, information created, discovered, developed, or
made known by me during the period of or arising within the scope of my
employment by the Company) and which has commercial value in the business in
which the Company is engaged and is considered by the Company to be
confidential. All such information is hereinafter called “Proprietary
Information”. By way of illustration, but not limitation, Proprietary
Information includes processes, formulas, data, programs, know-how, trade
secrets, patient records, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, strategies, business plans, market
share, legal agreements, methods of doing business, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, prices, costs,
and customer and supplier lists.

 

  d. As used in this Agreement, the period of my employment includes any time in
which I may be retained by the Company as a consultant. In all circumstances
herein all references to Proprietary Information refers only to information
obtained by me within the scope of my employment.



--------------------------------------------------------------------------------

  2. I agree that I will promptly disclose to the Company (or any persons
designated by it) all discoveries, developments, designs, improvements,
inventions, formulas, processes, techniques, know-how, trade secrets and data,
whether or not patentable or registerable under copyright or similar statues,
made or conceived or reduced to practice during the period of and within the
scope of my employment that are related to or useful in the current business of
the Company or may reasonably be expected to be related to or useful in the
business of the Company going forward, or result from or are conceived during
the performance tasks assigned me by the Company or result from use of property,
equipment, or premises owned, leased or contracted for by the Company. All such
discoveries, developments, designs, improvements, inventions, formulas,
processes, techniques, know-how, trade secrets and data are hereinafter referred
to as “Inventions”.

 

  3. I agree that all Proprietary Information and all Inventions shall be the
sole property of the Company and its assigns, and the Company and its assigns
shall be the sole owner of all patents, copyrights and other rights in
connection therewith. At all times, both during my employment by the Company and
after its termination, I will keep in strictest confidence and trust all
Proprietary Information and I will not use or disclose any Proprietary
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing my duties as an employee of the
Company. I further agree as to all Inventions to assist the Company in every
proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights, and other rights and protections relating to said
Inventions in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents, copyrights and
other rights and protections on and enforcing such inventions, as the Company
may desire, together with any assignments thereof to the Company or persons
designated by it. My obligation to assist the Company in obtaining and enforcing
patents, copyrights and other rights and protections relating to Inventions in
any way and all countries shall continue beyond the termination of my
employment, but the Company shall compensate me at a reasonable rate after my
termination for time actually spent by me at the Company’s request for such
assistance. I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact to act for and
in my behalf and stead to execute and file any such application or applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or similar protections thereon with the same
legal force and effect as if executed by me.



--------------------------------------------------------------------------------

  4. I agree to deliver or return to the Company at the Company’s request at any
time or upon termination or expiration of employment or as soon thereafter as
possible, all documents, computer equipment, computer tapes and disks, records,
lists, drawings, notes and written information (and all copies thereof)
furnished by the Company prepared by me in the course of my employment, or that
contain proprietary information, except that I may retain my rolodex (or
electronic PDA address book).

 

  5. I agree, during the term of my employment with the Company and for a period
of one (1) year after the termination of employment with the Company, that:

 

  a. I will not, in the United States or in any foreign country in which the
Company is then marketing its products or services, directly or indirectly,
engage in, or own or control any interest in (except as a passive investor in
publicly held companies) or act as an officer, director or employee of, or
consultant or advisor to, any firm, corporation or institution directly or
indirectly in competition with the Company, including the provision of services
which the Company is engaged in as of the date hereby or which the Company or
its subsidiaries or affiliates was engaged in developing at the time my
employment terminates (including but not limited to providing laser vision
correction services) (“competing organization”), and for such purposes
(i) “indirectly” (as used in the second line of this subsection a.) shall only
mean that employees under my direction and control directly provide services to
a competing organization and (ii) “competing organization” shall be limited to
that portion of any organization that is engaged in competitive activities and
shall exclude the remaining portion of such organization.

 

  b. I will not directly or indirectly, recruit, induce, solicit, encourage or
influence (or seek to solicit, induce, recruit, encourage or influence) or hire
any current employee of the Company (other than through general advertising) or
otherwise induce such employee to leave the employment of the Company to become
an employee of or otherwise be associated with me or any company or business
with which I am or may become associated;

 

  c. I will not induce or attempt to induce any healthcare facility or provider
of health care services (including but not limited to a managed care company) to
terminate or alter their relationship with the Company; and



--------------------------------------------------------------------------------

  d. I will not directly or indirectly, induce or solicit any of the Company’s
patients, regardless of their location, to obtain professional medical services
from any business, corporation, partnership or entity other than the Company’s
or from any person who is not an employee or affiliate of the Company, and for
such purpose, “indirectly” shall only mean that employees under my direction and
control directly provide services constituting such inducement or solicitation.

 

  6. I represent that my performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith.

 

  7. I hereby represent and warrant that I am currently not bound by a non
compete or other restrictive covenant with any previous employers and that to
the extent the Company or any of their affiliates or subsidiaries is named or
otherwise implicated in a complaint, lawsuit or similar action in connection
with my prior employment, I shall fully indemnify the Company and any of their
affiliates or subsidiaries in connection therewith (including all costs in
connection therewith).

 

  8. I represent, as part of the consideration for the offer of employment
extended to me by the Company and of my employment or continued employment by
the Company, that I have not brought and will not bring with me to the Company
or use in the performance of my responsibilities at the Company any materials or
documents of a former employer that are not generally available to the public,
unless I have obtained express written authorization from the former employer
for their possession and use. I also understand that, in my employment with the
Company, I am not to breach any obligation of confidentiality that I have to
former employers, and I agree that I shall fulfill all such obligations during
my employment with the Company.

 

  9. If any provision of this Agreement shall be determined to be invalid,
illegal or otherwise unenforceable by any court of competent jurisdiction, the
validity, legality and enforceability of the other provisions of this Agreement
shall not be affected thereby and the provision found invalid, illegal or
otherwise unenforceable shall be considered to be amended as to scope of
protection, time or geographic area (or any one of them, as the case may be) in
whatever manner is considered reasonable by that court, and as so amended shall
be enforced.



--------------------------------------------------------------------------------

  10. This Agreement constitutes the entire agreement and understanding between
the Company and me concerning the subject matter hereof. No modification,
amendment, termination or waiver of this Agreement shall be binding unless in
writing and signed by a duly authorized officer of the Company. Failure of the
Company to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such terms, covenants and
conditions.

 

  11. I acknowledge that money damages alone will not adequately compensate the
Company concerning the subject matter hereof. No modification, amendment,
termination or waiver of this Agreement shall be binding unless in writing and
signed by a duly authorized officer of the company. Failure of the Company to
insist upon strict compliance with any of the terms, covenants or conditions
hereof shall not be deemed a waiver of such terms, covenants and conditions.

 

  12. This agreement shall be binding upon me irrespective of the duration of my
employment by the Company, the reasons for the termination of my employment by
the Company, or the amount of my salary or wages. My obligations under this
Agreement shall survive the termination of my employment by the Company
irrespective of the reasons for such termination and shall not in any way be
modified, altered or otherwise affected by such termination.

 

  13. This Agreement shall be binding upon my heirs, executors, assigns,
administrators and me and shall inure to the benefit of the Company and its
successors and assigns.

I ACKNOWLEDGE THAT, BEFORE PLACING MY SIGNATURE HEREUNDER, I HAVE READ ALL OF
THE PROVISIONS OF THIS CONFIDENTIALITY, INVENTIONS AND NON COMPETITION
AGREEMENT, AND HAVE THIS DAY RECEIVED A COPY THEREOF.

Executed as a sealed instrument under, and to be governed by, construed and
enforced in accordance with, the laws of the State of Ohio.

 

Date: 11-12-09     By:   /s/ Bharat Kakar       Bharat Kakar      

 

Accepted and Agreed: By:   /s/ Rhonda Sebastian Title:   Sr. VP Human Resources
Date:   Nov. 17, 2009



--------------------------------------------------------------------------------

EXHIBIT C

SEPARATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

THIS is a SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (“Release”) by
and between Bharat Kakar (“Executive”) and LCA-Vision, Inc. (“LCA”).

This is the release contemplated by the last sentence of Section 6(a) of the
Agreement between Executive and LCA dated as of January 7, 2013 (the
“Agreement”).

In consideration of the mutual promises and releases contained herein and in the
Agreement, the sufficiency of which is hereby acknowledged, Executive and LCA
agree as follows:

1. Executive’s employment with LCA will terminate, permanently and for all
purposes, on                     .

2. LCA will pay Executive a lump sum payment of $250 (subject to customary
withholdings and deductions), within 15 days of the Effective Date of this
Release.

3. In exchange for the consideration described herein, to which Executive agrees
he would not be entitled but for this Release and which is paid solely in
consideration for a release and waiver of all claims, Executive, on behalf of
himself and any heirs, assigns, attorneys, executors, and/or administrators,
hereby covenants not to sue and fully, finally, and forever releases LCA and all
of its present and past parents, subsidiaries, affiliates, successors, partners,
directors, officers, stockholders, benefit plans and administrators, employees,
attorneys, agents, and related entities (collectively the “Releasees”) from any
and all rights, claims, and causes of action under federal, state, or local law,
including, but not limited to, any and all claims or rights under any law,
statute, ordinance, rule, or regulation, the common law, the Ohio Civil Rights
Act, as amended, the Age Discrimination in Employment Act, as amended, the Older
Workers Benefit Protection Act, as amended, the Employee Retirement Income
Security Act, as amended, the Americans with Disabilities Act, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Family and Medical Leave
Act, and any and all claims of discrimination, retaliation, wrongful discharge,
attorney fees, promissory estoppel, breach of contract, or tort, which have been
or could have been raised by Executive against any of the Releasees through the
Effective Date of this Release, provided such covenant and release shall not
apply to LCA’s obligations to Executive pursuant to Section 6 of the Agreement.

 

7



--------------------------------------------------------------------------------

4. Nothing in this Release is intended to prohibit the Executive from filing a
claim or communicating with any governmental agency including the Equal
Employment Opportunity Commission or Department of Labor. Executive acknowledges
that he would not seek and would not be entitled to any monetary benefit from
such an administrative claim.

5. The parties understand that this Release does not constitute an admission by
either party of any violation of law.

6. This Release shall be governed by the laws of the State of Ohio, without
regard to that state’s principles regarding conflicts of laws.

7. This Release and the Agreement contain the entire agreement and understanding
between Executive and the Releasees, and any earlier agreements or
understandings are no longer of any force or effect.

8. Executive is advised to consult with an attorney before signing this Release.
Executive has 21 calendar days within which to consider all terms and conditions
of this Release. Executive may waive this 21 day period by executing the Release
earlier. Executive shall have the right to revoke this Release for a period of 7
days following his execution of this Release. Any revocation must be in writing
and delivered to the Chairman of the Board or the General Counsel of LCA at its
current executive offices before the expiration of the seventh day.

9. The Effective Date of this Release shall be the eighth day after Executive
signs it, provided that he does not revoke it during the seven-day revocation
period. Executive agrees that this Release is written in a manner he can
understand. Executive acknowledges that he has carefully reviewed all of the
terms and conditions of this Release, that he had a reasonable period of time to
consider it, that he fully understands the terms and conditions of this Release,
and that he freely, voluntarily, and knowingly enters into it without any
coercion or undue influence.

 

8



--------------------------------------------------------------------------------

      LCA-Vision, Inc.           By:     Bharat Kakar       Date:         Date:
   

 

9